Exhibit 10.1

**NOTE: PURSUANT TO INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K, A SCHEDULE OF
MATERIAL DETAILS OF CONSENTS OF LENDERS FOLLOWS THIS FORM.**

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
"Amendment") dated as of February 13, 2008, is entered into by and among The
Mohegan Tribe of Indians of Connecticut, a federally recognized Indian Tribe and
Native American sovereign nation (the "Tribe"), the Mohegan Tribal Gaming
Authority, a governmental instrumentality of the Tribe (the "Borrower"), and
Bank of America, N.A., as Administrative Agent ("Administrative Agent"), with
the consent of the Required Lenders pursuant to Section 12.01 of the Second
Amended and Restated Loan Agreement dated as of March 9, 2007 (as amended, the
"Loan Agreement") among the Tribe, Borrower, the Administrative Agent, and the
lenders signatory thereto from time to time (the "Lenders"). The parties hereby
agree as follows:

1. Defined Terms.

a. Capitalized terms set forth without definition in this Amendment shall have
the meanings set forth in the Loan Agreement.

b. Section 1.01 of the Loan Agreement is hereby amended so that the pricing grid
set forth in the definition of "Applicable Rate" is amended to read in full as
follows:

Applicable Rate

 

Pricing Level

 

Total Leverage Ratio

 

Commitment Fee

 

Eurodollar Rate and

Letters of Credit

 

Base Rate Margin

1

  <4.00:1   0.20%   1.250%   0.000%

2

  ³4.00:1 but <4.50:1   0.25%   1.375%   0.125%

3

  ³4.50:1 but <5.00:1   0.25%   1.625%   0.375%

4

  ³5.00:1 but <5.50:1   0.30%   1.875%   0.625%

5

  ³5.50:1 but <6.00:1   0.30%   2.125%   0.875%

6

  ³6.00:1 but <6.50:1   0.35%   2.375%   1.125%

7

  ³6.50:1   0.35%   2.625%   1.375%

c. Section 1.01 of the Loan Agreement is hereby amended so that the definition
of "Capital Markets Amount" is amended to read in full as follows:

"Capital Markets Amount" means (a) $200,000,000 minus (b) the principal amount
of any Indebtedness incurred after the Closing Date by the Borrower and its
Restricted Subsidiaries pursuant to Sections 9.03(b) and (d), except to the
extent that such Indebtedness is used to refinance existing Indebtedness under
the Existing Senior Indenture or the Existing Senior Subordinated Indentures.

d. Section 1.01 of the Loan Agreement is hereby amended so that the definition
of "Construction Period" is amended to read in full as follows:

"Construction Period" means the period beginning on the Closing Date and ending
on June 30, 2010, or, if later, the projected final opening date of Mohegan Sun
Phase III then set forth in the most recent Construction Timetable for Mohegan
Sun Phase III (but in any event not later than June 30, 2011).

e. Section 1.01 of the Loan Agreement is hereby amended so that the definition
of "Mohegan Sun Phase III" is amended to read in full as follows:

"Mohegan Sun Phase III" means the proposed expansion project of the Mohegan Sun
consisting of approximately 1,300,000 square feet of additional amenities for
Mohegan Sun including:

(a) the "Sunrise Square" containing approximately 14,000 square feet of new
space and 8,500 square feet of renovated space, with related food and beverage
outlets and a specially dedicated Asian bus lobby;

(b) the "Casino of the Wind", including approximately 45,000 square feet of
additional gaming space and approximately 20,000 square feet of additional
dining and retail amenities;



--------------------------------------------------------------------------------

(c) an approximately 36,000 square foot entertainment venue (1,500 capacity), an
approximately 8,800 square foot themed casual dining restaurant, and an
approximately 3,000 square foot special events room and a retail shop;

(d) a hotel tower with approximately 922 rooms, an approximately 9,000 square
foot nightclub and lounge and a swimming pool and spa;

(e) approximately 97,000 square feet of new retail and food and beverage
amenities; and

(f) additional structured parking, valet parking and surface parking, totaling
approximately 2,960 spaces.

f. Section 1.01 of the Loan Agreement is hereby amended so that the definition
of "Pocono Downs Phase II" is amended to read in full as follows:

g. "Pocono Downs Phase II" means the expansion project of Pocono Downs
consisting of: a new approximately 280,000 square foot entertainment facility
featuring additional slot machines, expected to bring the total number of slot
machines at Pocono Downs to approximately 2,500, as well as three restaurants,
two bars and other related amenities.

2. Section 8.17(b)—Construction Covenants. Section 8.17(b) of the Loan Agreement
is hereby amended to read in full as follows:

(b) Use commercially reasonable efforts to maintain a Construction Timetable for
Mohegan Sun Phase III that allows the Borrower to achieve the Completion Date
for Mohegan Sun Phase III not later than June 30, 2011;

3. Section 9.13(a)—Total Leverage Ratio. Section 9.13(a) of the Loan Agreement
is hereby amended to read in full as follows:

Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the last
day of any Fiscal Quarter described in the matrix below, to exceed, subject to
Section 9.13(d) below, the ratio set forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Maximum
Ratio

March 31, 2007 through June 30, 2007

   5.00:1.00

September 30, 2007 and December 31, 2007

   5.50:1.00

March 31, 2008

   5.75:1.00

June 30, 2008

   6.50:1.00

September 30, 2008 through June 30, 2009

   7.00:1.00

September 30, 2009 through December 31, 2010

   7.25:1.00

March 31, 2011

   6.00:1.00

June 30, 2011

   5.50:1.00

September 30, 2011

   5.00:1.00

December 31, 2011 and thereafter

   4.75:1.00



--------------------------------------------------------------------------------

4. Section 9.13(b)—Senior Leverage Ratio. Section 9.13(b) of the Loan Agreement
is hereby amended to read in full as follows:

(b) Senior Leverage Ratio. Permit the Senior Leverage Ratio, as of the last day
of any Fiscal Quarter described in the matrix below, to exceed, subject to
Section 9.13(d) below, the ratio set forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Maximum
Ratio

March 31, 2007 through June 30, 2007

   2.00:1.00

September 30, 2007 and December 31, 2007

   2.25:1.00

March 31, 2008 and June 30, 2008

   2.75:1.00

September 30, 2008

   3.00:1.00

December 31, 2008

   3.25:1.00

March 31, 2009 through June 30, 2009

   3.50:1.00

September 30, 2009

   3.75:1.00

December 31, 2009

   4.00:1.00

March 31, 2010 through December 31, 2010

   4.25:1.00

March 31, 2011

   3.25:1.00

June 30, 2011

   3.00:1.00

September 30, 2011

   2.75:1.00

December 31, 2011 and thereafter

   2.50:1.00

5. Section 9.13(c)—Fixed Charge Coverage Ratio. Section 9.13(c) of the Loan
Agreement is hereby amended to read in full as follows:

(c) Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any Fiscal Quarter ending following the Closing Date
described below to be less than, subject to Section 9.13(d) below, the ratio set
forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

   Minimum
Ratio

March 31, 2007 through June 30, 2009

   1.10:1.00

September 30, 2009 through December 31, 2010

   1.05:1.00

March 31, 2011 and thereafter

   1.10:1.00

6. Section 9.13(d)—Termination of Deferral Option. The parties confirm that the
Borrower has not exercised the deferral option described in Section 9.13(d)
which has accordingly terminated in accordance with its terms.

7. Section 9.17—Capital Expenditures. Section 9.17 of the Loan Agreement is
hereby amended so that clauses (a) and (b) thereof read in full as follows:

(a) Capital Expenditures made during the term of this Agreement in respect of
Mohegan Sun Phase III in an aggregate amount not to exceed $950,000,000,
excluding capitalized interest;

(b) Capital Expenditures made during the term of this Agreement in respect of
Pocono Downs Phase II in an aggregate amount not to exceed $215,000,000,
excluding capitalized interest and excluding, to the extent characterized as a
Capital Expenditure, the $50,000,000 license fee payments paid to the
Commonwealth of Pennsylvania prior to the Closing Date;

8. Exhibit B—Compliance Certificate. The form of Compliance Certificate attached
to the Loan Agreement as Exhibit B is hereby amended and restated in its
entirety with the form of Compliance Certificate attached to this Amendment as
Exhibit B.

9. Conditions Precedent. The effectiveness of this Amendment is subject to the
prior satisfaction of each of the following conditions:

(a) Administrative Agent shall have received this Amendment, duly executed by
Borrower and the Tribe;



--------------------------------------------------------------------------------

(b) Administrative Agent shall have received a written consent from each of the
Required Lenders, substantially in the form of Exhibit A;

(c) the Borrower shall have executed the fee letter described in Section 10 of
this Amendment; and

(d) Administrative Agent shall have received updated Construction Plans,
Construction Budgets and Construction Timetables for each Project, together with
an executed In-Balance Certificate certifying that, giving effect to the
proposed increases to the Construction Budgets, the In-Balance Test has been met
as of the last day of the Fiscal Quarter ended December 31, 2007.

10. Effectiveness of this Amendment; Fee Payments. Borrower agrees that, on the
Business Day following the date upon which the conditions set forth in Section 9
of this Amendment are satisfied, it shall pay to the Administrative Agent,
(i) for the account of each Lender approving this Amendment prior to the
deadline announced to the Lenders via the Intralinks service, amendment fees at
the rate advised to the Lenders, and (ii) an arrangement fee for the account of
Banc of America Securities LLC, in each case as set forth in a letter agreement
with Banc of America Securities LLC and the Administrative Agent.

11. Reaffirmation of Loan Documents; No Default; No Defenses; etc. Each of
Borrower and the Tribe hereby reaffirms the Loan Agreement, as amended by this
Amendment, and the Loan Documents and its obligations to Administrative Agent
and Lenders thereunder. Each of Borrower and the Tribe represents and warrants
that there are no outstanding Events of Default under the Loan Agreement or any
Loan Document. The representations and warranties of the Tribe and each Loan
Party contained in Articles V and VI of the Loan Agreement and each other Loan
Document are true and correct on and as of the date of this Amendment, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date,
and except that for purposes of this sentence, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Loan
Agreement refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 8.01 of the Loan Agreement. Each of
Borrower and the Tribe acknowledges that Administrative Agent and Lenders have
fully complied with their respective obligations under any Loan Document and
that neither Borrower nor the Tribe has any defenses to the validity,
enforceability or binding effect of any Loan Document.

12. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together, shall constitute but one and the same instrument.

13. Otherwise Not Affected. In the event of any conflict or inconsistency
between the Loan Agreement and the provisions of this Amendment, the provisions
of this Amendment shall govern. Except to the extent set forth herein, the Loan
Agreement shall remain unaltered and in full force and effect.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY By:  

/s/    MITCHELL GROSSINGER ETESS        

Name:   Mitchell Grossinger Etess Title:   Chief Executive Officer THE MOHEGAN
TRIBE OF INDIANS OF CONNECTICUT By:  

/s/    BRUCE S. BOZSUM        

Name:   Bruce S. Bozsum Title:   Chairman, Management Board

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/    MAURICE E. WASHINGTON        

Name:   Maurice E. Washington Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF LENDER

This Consent is delivered with reference to the proposed Amendment No. 1 to
Second Amended and Restated Loan Agreement (the "Amendment") of even date
herewith, amending the Second Amended and Restated Loan Agreement dated as of
March 9, 2007, among The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian Tribe and Native American sovereign nation (the "Tribe"), the
Mohegan Tribal Gaming Authority, a governmental instrumentality of the Tribe,
the Lenders (as defined therein), and Bank of America, N.A., as Administrative
Agent. The undersigned hereby consents to the execution, delivery and
performance of the Amendment substantially in the form presented to the
undersigned as a draft.

 

   NAME OF BANK

 

 

By:  

 

Name:  

 

Title:  

 

Dated:  

 

 



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

To: BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

This Compliance Certificate is delivered with reference to the Second Amended
and Restated Loan Agreement dated as of March 9, 2007, by and among the Mohegan
Tribal Gaming Authority, as Borrower (the "Borrower"), The Mohegan Tribe of
Indians of Connecticut, a federally recognized Indian Tribe and Native American
sovereign nation, the Lenders, and Bank of America, N.A., as Administrative
Agent (as amended, extended, renewed, supplemented or otherwise modified from
time to time, the "Loan Agreement"). Terms defined in the Loan Agreement and not
otherwise defined in this Compliance Certificate ("Certificate") shall have the
meanings defined for them in the Loan Agreement. Section references herein
relate to the Loan Agreement unless stated otherwise. In the event of any
conflict between the calculations set forth in this Certificate, and the manner
of calculation required by the Loan Agreement, the terms of the Loan Agreement
shall govern and control.

This Certificate is delivered in accordance with Section 8.02(b) of the Loan
Agreement by the chief financial officer, chief operating officer or chief
executive officer of Borrower. This Certificate is delivered with respect to the
Fiscal Quarter (the "Test Fiscal Quarter") ended                     ,
            (the "Test Date"). As used herein, the term "Test Period" means the
period of four (4) Fiscal Quarters ending on the Test Date in question.
Computations indicating compliance with respect to the covenants contained in
Sections 9.13(a), 9.13(b), 9.13(c) and 9.17 of the Loan Agreement are set forth
below:

I. Section 9.13(a)—Total Leverage Ratio. As of the Test Date, the Total Leverage
Ratio was             : 1.00.

 

Fiscal Quarters Ending

   Maximum
Ratio

March 31, 2007 through June 30, 2007

   5.00:1.00

September 30, 2007 and December 31, 2007

   5.50:1.00

March 31, 2008

   5.75:1.00

June 30, 2008

   6.50:1.00

September 30, 2008 through June 30, 2009

   7.00:1.00

September 30, 2009 through December 31, 2010

   7.25:1.00

March 31, 2011

   6.00:1.00

June 30, 2011

   5.50:1.00

September 30, 2011

   5.00:1.00

December 31, 2011 and thereafter

   4.75:1.00

The Total Leverage Ratio was computed as follows:

 

(a) Total Debt as of the Test Date

   $             

divided by (b) Annualized EBITDA as of the Test Date [Insert from Section V
below]

   $             

equals Total Leverage Ratio [(a)÷(b)]

         :1.00



--------------------------------------------------------------------------------

II. Section 9.13(b)—Senior Leverage Ratio. As of the Test Date, the Senior
Leverage Ratio was             : 1.00.

 

Fiscal Quarters Ending

   Maximum
Ratio

March 31, 2007 through June 30, 2007

   2.00:1.00

September 30, 2007 and December 31, 2007

   2.25:1.00

March 31, 2008 and June 30, 2008

   2.75:1.00

September 30, 2008

   3.00:1.00

December 31, 2008

   3.25:1.00

March 31, 2009 through June 30, 2009

   3.50:1.00

September 30, 2009

   3.75:1.00

December 31, 2009

   4.00:1.00

March 31, 2010 through December 31, 2010

   4.25:1.00

March 31, 2011

   3.25:1.00

June 30, 2011

   3.00:1.00

September 30, 2011

   2.75:1.00

December 31, 2011 and thereafter

   2.50:1.00

The Senior Leverage Ratio was computed as follows:

 

(a) Total Debt as of the Test Date minus Subordinated Obligations as of the Test
Date

   $             

divided by (b) Annualized EBITDA as of the Test Date [Insert from Section V
below]

   $             

equals Senior Leverage Ratio [(a)÷(b)]

         :1.00

III. Section 9.13(c)—Fixed Charge Coverage Ratio. As of the Test Date, the Fixed
Charge Coverage Ratio was             : 1.00.

 

Fiscal Quarters Ending

   Minimum
Ratio

March 31, 2007 through June 30, 2009

   1.10:1.00

September 30, 2009 through December 31, 2010

   1.05:1.00

March 31, 2011 and thereafter

   1.10:1.00

The Fixed Charge Coverage Ratio was computed as follows:

 

(a) Annualized EBITDA determined as of the Test Date minus (i) the aggregate
amount of any taxes on or measured by consolidated income of the Borrower and
its Restricted Subsidiaries for the Test Period (whether or not payable during
the Test Period, and excluding any amount payable to the State of Connecticut
under the Compact) to the extent not otherwise deducted in determining Net
Income, (ii) Distributions made by the Borrower during the Test Period to the
extent that such Distributions are not expenditures which have been deducted in
computing EBITDA for the Test Period, and (iii) Maintenance Capital Expenditures
of the Borrower and its Restricted Subsidiaries made during the Test Period;

   $             

divided by (b) the sum of:

  

(i) Interest Charges of the Borrower and its Restricted Subsidiaries with
respect to Recourse Obligations to the extent payable in cash during the Test
Period

   $             

plus (ii) any principal repayments with respect to Indebtedness and Capital
Leases constituting Recourse Obligations required to be made by the Borrower and
its Restricted Subsidiaries during the Test Period in cash (other than any such
principal payments required in respect of Public Indebtedness)

   $             

equals Fixed Charge Coverage Ratio [(a)÷(b)]

                 :1.00

IV. Section 9.17—Capital Expenditures.

A. Neither Borrower nor any Restricted Subsidiary has made, or become legally
obligated to make, any Capital Expenditure except as permitted under
Section 9.17 of the Loan Agreement and as specified below.



--------------------------------------------------------------------------------

B. As of the Test Date, the aggregate amount of Capital Expenditures (excluding
capitalized interest) made since the Closing Date in respect of Mohegan Sun
Phase III is $            

 

Maximum Permitted:

   $950,000,000

C. As of the Test Date, the aggregate amount of Capital Expenditures (excluding
capitalized interest and excluding, to the extent characterized as a Capital
Expenditure, the $50,000,000 license fee payments previously paid to the
Commonwealth of Pennsylvania) made since the Closing Date in respect of Pocono
Downs Phase II is $            .

 

Maximum Permitted:

   $215,000,000

D. As of the Test Date, the aggregate amount of Maintenance Capital Expenditures
made during the Fiscal Year, or the portion thereof, ending on the Test Date is
$            .

 

Maximum Permitted:

   $125,000,000 in any Fiscal Year

E. As of the Test Date, the aggregate amount of Capital Expenditures made since
the Closing Date for or for the benefit of the WNBA Subsidiary is $            .

 

Maximum Permitted:

   $15,000,000

F. As of the Test Date, the aggregate amount of Capital Expenditures made in
respect of the Mohegan Sun (including cost overruns or scope changes with
respect to Mohegan Sun Phase III or for Related Businesses) since the Closing
Date is $            .

 

Maximum Permitted:

   $125,000,000

G. As of the Test Date, the aggregate amount of other Capital Expenditures
(excluding any Capital Expenditures associated with Mohegan Sun Phase III) made
by the Borrower and its Restricted Subsidiaries since the Closing Date is
$            .

 

Maximum Permitted:

   $25,000,000



--------------------------------------------------------------------------------

V. Annualized EBITDA—Calculation.

 

EBITDA for the Test Period was calculated as follows, in each case as determined
in accordance with GAAP:

  

(i) Net Income for the Test Period

   $             

plus (ii) Interest Charges of the Borrower and its Restricted Subsidiaries to
the extent deducted in determining such Net Income

   $             

plus (iii) (without duplication) the aggregate amount, if any, of federal and
state taxes on or measured by income of the Borrower and its Restricted
Subsidiaries (whether or not payable during the Test Period, and excluding any
amount payable to the State of Connecticut under the Compact) to the extent
deducted in determining such Net Income

   $             

plus (iv) depreciation and amortization of Borrower and its Restricted
Subsidiaries to the extent deducted in determining such Net Income

   $             

plus (v) accretion expense with respect to the relinquishment liability,
relinquishment liability re-assessments and all similar obligations of the
Borrower and its Restricted Subsidiaries under the Relinquishment Agreement, in
each case to the extent deducted in determining such Net Income

   $             

plus (vi) to the extent deducted in determining such Net Income, the premium and
related costs of tender offers and consent solicitations described in
Section 9.09 of the Loan Agreement (including all such costs associated with the
redemption of the Senior Notes) and the associated write off of unamortized debt
issuance costs

   $             

plus (vii) Pre-Opening Expenses of the Borrower and its Restricted Subsidiaries
for the Test Period

   $             

minus (viii) relinquishment fees earned under the Relinquishment Agreement
during the Test Period

   $             

minus (ix) accretion income with respect to the gain recorded in the fiscal year
ended September 30, 2006 realized during the Test Period in connection with
amendment of the purchase agreement for the purchase of the Pocono Downs
Subsidiaries with Penn National Gaming, Inc. and certain of its affiliates

   $             

equals EBITDA [(i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)—(viii)—(ix)]

   $             

Annualized EBITDA equals EBITDA for the Test Period, provided that if, as of the
Test Date, Mohegan Sun Phase III, Pocono Downs Phase I or Pocono Downs Phase II
has then been open for business to gaming patrons for at least one full Fiscal
Quarter, then its results of operations shall be included on an annualized basis
for each of the first three full Fiscal Quarters after its respective opening,
by determining the amount, if any, by which its results of operations increase
EBITDA over that of Mohegan Sun or Pocono Downs, as applicable (when compared to
the same Fiscal Quarters immediately preceding such determination) and by
annualizing the amount of such change on a straight line basis.

 

Annualized EBITDA as of the Test Date equals:

   $             

VI. A review of the activities of Borrower during the Test Period has been made
under the supervision of the undersigned with a view to determining whether
during the Test Period Borrower performed and observed all of its obligations
under the Loan Agreement and the Notes. To the best knowledge of the
undersigned, during the Test Period, all covenants and conditions have been so
performed and observed and no Default or Event of Default has occurred and is
continuing, with the exceptions set forth below in response to which Borrower
has taken (or caused to be taken) or proposes to take (or cause to be taken) the
following actions (if none, so state).

 

 

 

 

 

 



--------------------------------------------------------------------------------

VII. The undersigned chief financial officer or chief executive officer of
Borrower certifies that the calculations made and the information contained
herein are derived from the books and records of Borrower and that each and
every matter contained herein correctly reflects those books and records.

Dated:                     ,            

 

MOHEGAN TRIBAL GAMING AUTHORITY By:  

 

 

 

  Printed Name and Title



--------------------------------------------------------------------------------

Schedule A

Schedule of Omitted Documents

Pursuant to Instruction 2 to Item 601 of Regulation S-K, this schedule
identifies the material details omitted from this filing regarding the Consent
of Lender, attached as Exhibit A hereto, and sets forth the manner in which such
Consent of Lenders differ from the form of Exhibit A included in this Exhibit
10.1.

 

Name of Lender

 

Signatory

  Title   Date of Consent

Bank of America, N.A

  Brian D. Corum   Senior Vice President   Date Omitted

People’s United Bank (f/k/a People’s Bank)

  George F. Paik   Vice President   February 5, 2008

Native American Bank, N.A.

  Mark Patterson   Assistant Vice President   February 6, 2008

Goldman Sachs Credit Partners, L.P.

  Pedro Ramirez   Authorized Signatory   February 6, 2008

Sovereign Bank

  Devin Hawthorne   Vice President   February 7, 2008

Deutsche Bank Trust Company Americas

  Mary Kay Coyle   Managing Director   Date Omitted

Deutsche Bank Trust Company Americas

  Joanna Soliman   Assistant Vice President   February 8, 2008

TD Banknorth, N.A.

  James R. Riley   Managing Director   February 8, 2008

National City Bank

  Kenneth M. Blackwell   Senior Vice President   Date Omitted

HSH Nordbank AG, New York Branch

  Heidrun Meyer   Senior Vice President   February 8, 2008

HSH Nordbank AG, New York Branch

  Stefanie Lehmann   Vice President   February 8, 2008

Citicorp North America, Inc.

  Jeffrey Rothman   Vice President & Managing
Director   February 8, 2008

The Bank of Nova Scotia

  Chris Osborn   Managing Director   February 8, 2008

KeyBank National Association

  Brendan Lawlor   Senior Vice President   February 7, 2008

Bank Hapoalim B.M.

  Shaun Breidbart   Vice President   February 8, 2008

Bank Hapoalim B.M.

  Lenroy Hackett   First Vice President   February 8, 2008

CIT Lending Services Corporation

  Michael V. Monahan   Vice President   February 8, 2008

Comerica Bank

  Bryan C. Camden   Assistant Vice President   February 8, 2008

RBS Citizens NA, as successor to Citizens Bank of Connecticut

  Clifford Mellor   Vice President   February 7, 2008

The Governor and Company of the Bank of Ireland

  Jennifer Lyons   Authorized Signatory   February 11, 2008

The Governor and Company of the Bank of Ireland

  Elaine Crowley   Authorized Signatory   February 11, 2008

Calyon New York Branch

  Dianne M. Scott   Managing Director   February 8, 2008

Calyon New York Branch

  Gill S. Realon   Managing Director   February 8, 2008

Wells Fargo Bank

  Rick Bokum   Senior Vice President   February 11, 2008

Bank of Scotland plc

  Susan Hay   Head of Business Services   February 11, 2008

Sumitomo Mitsui Banking Corporation

  David Buck   Senior Vice President   February 12, 2008

Allied Irish Bank p.l.c.

  Jean Pierre Knight   Vice President   February 8, 2008

Allied Irish Bank p.l.c.

  Joanna McFadden   Assistant Vice President   February 8, 2008